Per Curiam: This case is an appeal from a judgment in favor of Henry McMillion, a minor aged nineteen, for personal injuries sustained while attempting to cross one of appellant’s railway tracks at Manteno, to get aboard a freight train on another track. A verdict was recovered for $1,000, appellee remitted $1 and judgment was rendered in his favor for $999. The railway company appeals to this court, and insists the Circuit Court should have directed a verdict in favor of appellant. The case is identical with Illinois Central Railroad Company v. Lewis McMillion, by his next friend, ante, p. 27, except that appellee in this case was not so seriously injured, but* he was injured at the same time with Lewis McMillion, under the same circumstances. The pleadings and evidence are in substance the same. The judgment of the Circuit Court will be reversed for the reasons stated in Illinois Central Railroad Co. v. Lewis McMillion, ante, p. 27. Reversed. Finding of facts, to be incorporated, in the judgment of the court: We find that plaintiff was not a passenger, and that he was injured by reason of his own negligence and lack of due care for his own personal safety.